Citation Nr: 1138894	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1969 to June 1971, including service in the Republic of Vietnam during the Vietnam War from June 1970 to June 1971.  He died in November 2005.  The Appellant is his surviving spouse.  

This appeal to the Board of Veterans' Appeals (Board) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2010, the Board remanded the claim for the RO to arrange a Travel Board hearing.  Accordingly, the Veteran testified at a hearing at the RO in January 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of that hearing is associated with the claims file.

In August 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  This report was obtained in October 2011 and associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's death certificate lists the immediate cause of death as respiratory failure, due to or as a consequence of carcinoma of the lungs.

2.  The Veteran served in Vietnam from June 1970 to June 1971 during the Vietnam Era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

3.  The competent evidence of record establishes that the Veteran died as a result of lung cancer, which is presumed to have been the result of his exposure to herbicide agents.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.  

The Appellant contends the Veteran died from lung cancer, which she attributes to herbicide exposure during his service in the Republic of Vietnam during the Vietnam War. 

The law provides DIC benefits for a spouse of a Veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

Malignant tumors are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  


Respiratory (lung) cancer is a disease associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 3.309(e).  To warrant service connection, this particular cancer may manifest at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).

The presumption of service connection due to presumed herbicide exposure is rebuttable if competent, affirmative evidence to the contrary establishes that the presumptive disease is due to an intercurrent disease or injury suffered sometime between the date of separation from service and the onset of the particular disease or disability for which service connection is being claimed.  See 38 U.S.C.A. § 1113(a); 38 C.F.R. §§ 3.307(d)(1), 3.309(e).  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran died in November 2005.  The Veteran's death certificate lists the immediate cause of death as respiratory failure, due to or as a consequence of carcinoma of the lungs.  No contributory cause of death was listed.  No autopsy was conducted.  At the time of the Veteran's death, service connection was not established for any disability, including lung cancer.

The Appellant does not contend, and the medical evidence of record does not establish, that the Veteran had lung cancer in service or within one year of service.  The Veteran's service treatment records do not show treatment or diagnosis of any lung cancer.  There are no medical records within one year of separation that show any clinical manifestation of lung cancer.  

Instead, the Appellant claims that the Veteran served in Vietnam where he was exposed to herbicide, which caused the lung cancer and his death.  With regard to presumptive service connection based on herbicide exposure, the Veteran's DD Form 214 confirms that the Veteran has "service in Vietnam" from June 1970 to June 1971.  The Board finds exposure to herbicides to include Agent Orange is presumed.  38 C.F.R. §§ 3.307(a)(6), 3.313(a).

Accordingly, the central question is whether the underlying cause of the Veteran's death in this case was due to lung cancer, which would warrant service connection on a presumptive basis based on Agent Orange exposure.  

The Board's review of his VA treatment records and private hospice records show treatment for a right lung mass and respiratory difficulties, including repeated hospitalizations during April, May, July and August 2005.  It appears he received hospice services from August 2005 until his death in November 2005.  See letter from J.L.B., MSW of Community Hospice, dated on August 22, 2005.  Notably, a July 2005 discharge summary and several other medical records described the Veteran as having a mediastinal mass that was suspicious of malignancy, but this was not confirmed.  Although his VA treating providers recommended that he have a biopsy and mediastinoscopy to determine if he had a lung cancer, the Veteran refused these diagnostic tests.  These treatment records are not dispositive regarding whether his right lung mass amounted to a clinically diagnosable "lung cancer."

Several months after his death, S.T., a Registered Nurse/Patient Care Coordinator at his hospice, retrospectively stated that the Veteran was admitted to the service with a diagnosis of "lung cancer," and thereafter provided home nursing care.  See letter from S.T., RN, at Community Hospice, dated on February 17, 2006.  The basis of this conclusion is unclear, as there is no citation to specific medical findings in the medical record or other rationale for diagnosing lung cancer.  S.T.'s statement also contradicts an earlier letter from the same hospice, which stated the Veteran was admitted for hospice services with a diagnosis of "lung mass/COPD."  See letter from J.L.B., MSW, at Community Hospice, dated on August 22, 2005.  

Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The statement from S.T. therefore carried little probative value.  However, the statement/opinion did trigger the Board's duty to assist in obtaining a medical opinion that addressed the cause of the Veteran's death.  See Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed.Cir.2008) (Section 5103A(a), and not (d), applies to DIC claims, and requires that VA need only obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").

An October 2011 VHA opinion report, from a specialist in pulmonology, concluded that it is at least as likely as not (greater than 50% probability) that the Veteran suffered from lung cancer at the time of his death.  The pulmonologist cited that the Veteran had a "RUL parenchymal mass and mediastinal adenopathy," and cytological findings suggestive of small cell carcinoma, which are in turn characteristic of lung cancer.  The pulmonologist reasoned that, "statistically speaking, if a hypothetical patient has lung mass and mediastinal mass at the same time, it is more likely to be lung cancer with mediastinal involvement rather than mediastinal lymphoma with lung parenchyma involvement."  Therefore, the Board accords great probative weight to the VHA opinion that the Veteran had lung cancer, as such is based on an accurate factual premise, and offered clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In contrast, the VHA opinion is not clear in its remarks concerning the etiology of the lung cancer, limiting its probative weight in that regard.  Id.  The VHA pulmonologist appears to opine against the possibility that the Veteran's terminal lung cancer was related to military service, because of medical literature showing insufficient correlation of lung cancer to herbicide exposure.  This a moot point.  Absent affirmative evidence to the contrary, the Board is obligated to grant service connection on a presumptive basis, based on the laws and regulations governing herbicide exposure from the Vietnam War.  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The regulations do not necessitate or authorize the Board to reweigh the relation of presumed in-service herbicide exposure to lung cancer, once diagnosed post-service.  

As mentioned, the presumption for service connection for lung cancer due to herbicide exposure is rebuttable if competent, affirmative evidence to the contrary establishes that the presumptive disease is due to an intercurrent disease or injury.  See 38 U.S.C.A. § 1113(a); 38 C.F.R. §§ 3.307(d)(1), 3.309(e).  Here, the medical evidence of record indicates another possible cause of the Veteran's lung cancer, specifically tobacco use.  His VA treatment records reveal a reported history of smoking one pack of cigarettes per day, for forty (40) years until his death.  

The VHA pulmonologist acknowledges medical literature of increased risks for lung cancer due to cigarette smoking and the Veteran's resulting predisposition for lung cancer, but the report does not provide sufficient commentary on the likelihood his smoking history was causally related to his terminal lung cancer.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d)(1).  In the absence of any other comments by the VHA physician or other medical findings of record, the Board simply cannot conclude the lung cancer was not incurred in service.  The Board finds there is not affirmative evidence to the contrary to rebut the presumption of service connection for the Veteran's terminal lung cancer, as due to in-service herbicide exposure.   

Resolving any doubt in the Veteran's favor, the Board finds the competent medical evidence is at least in relative equipoise that the Veteran's presumed in-service herbicide exposure resulted in a lung cancer, which was the underlying (i.e., principal) cause of his death.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e).  Service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107; 38 CFR § 3.102; Gilbert, supra.  

ORDER

Service connection for the cause of the Veteran's death is granted. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


